Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mahanfar et al (US 2014/0347233) discloses in Figures 1-2, an electronic device comprising: a first antenna (110a); a second antenna (112a); a communication module (120a) configured to transmit and receive ultra-wideband (UWB) signals using the first antenna (110a); a power transceiver module (122) configured to transmit and receive signals related to charging of the electronic device and low frequency (LF) signals, using the second antenna (112a); a processor (210, Fig. 2) operatively connected to the communication module, the power transceiver module, the first antenna, and the second antenna, wherein the communication module is configured to receive an UWB signal from an external device; 
Mahanfar or the most closed prior art fails to disclose the communication module comprising identify a communication state between the external device and the electronic device using information about communication quality included in the UWB signal; identify a signal received by the power transceiver module by decoding the received signal based on the identified communication state; and determine a distance between the electronic device and the external device based on whether the received signal is an LF signal, nor would it has been obvious to combine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845